Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 20,
2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00845-CR
                                    ____________

                        IN RE THOMAS FLORENCE, Relator


                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                     56th District Court
                                   Galveston County, Texas
                             Trial Court Cause No. 10CR1217




                      MEMORANDUM                     OPINION

       On September 29, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
claims his conviction is void due to defects in the charging instrument.

       Texas Code of Criminal Procedure article 11.07 governs the procedure for obtaining
post-conviction relief from a final felony conviction. See Tex. Code Crim. Proc. Ann. art.
11.07 (West Supp. 2010). Article 11.07 provides no role for the courts of appeals in this
process. See id. Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to post-conviction relief from a final felony conviction. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding
that article 11.07 provides the exclusive means to challenge a final felony conviction).
Accordingly, we are without jurisdiction to declare relator’s conviction void and order his
release.

       Relator's petition is dismissed for lack of jurisdiction. Tex. R. App. P. 52.8(a).




                                           PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2